NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARVIN AMALIN DE LEON-VEGA,                     No.    19-72411

                Petitioner,                     Agency No. A072-116-010

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Marvin Amalin De Leon-Vega, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, including determinations regarding social

distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review de novo the legal question of whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Id. We review de novo claims of due

process violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that De Leon-

Vega failed to establish his proposed social groups are socially distinct. See Conde

Quevedo, 947 F.3d at 1243 (substantial evidence supported the agency’s

determination that petitioner’s proposed social group was not cognizable because

of the absence of society-specific evidence of social distinction). Thus, the BIA

did not err in concluding that De Leon-Vega did not establish membership in a

cognizable particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (in order to demonstrate membership in a particular social group, “[t]he

applicant must ‘establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))).


                                         2                                    19-72411
      Substantial evidence supports the agency’s determination that De Leon-

Vega did not otherwise establish nexus to a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence . . . bears no nexus

to a protected ground”).

      Thus, De Leon-Vega’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

De Leon-Vega failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record De Leon-Vega’s contentions that the

agency applied an incorrect standard, failed to consider evidence, or otherwise

erred in its analysis of his claims. De Leon-Vega’s contention that the BIA

violated his right to due process also fails. See Padilla-Martinez v. Holder, 770

F.3d 825, 830 (9th Cir. 2014) (“To prevail on a due-process claim, a petitioner

must demonstrate both a violation of rights and prejudice.”).

      De Leon-Vega’s contentions that the immigration court lacked jurisdiction

over his proceedings are foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895

(9th Cir. 2020) (“[T]he lack of time, date, and place in the NTA sent to [petitioner]

did not deprive the immigration court of jurisdiction over her case.”).


                                          3                                   19-72411
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       4                                    19-72411